



EXHIBIT 10.16




FOURTH AMENDMENT TO
THIRD AMENDED AND RESTATED CREDIT AGREEMENT
This Fourth Amendment to Third Amended and Restated Credit Agreement (this
“Fourth Amendment”) is made and entered into as of December 14, 2017 (the
“Fourth Amendment Effective Date”), by and among Neenah Paper, Inc., a Delaware
corporation (the “Company”), certain Domestic Subsidiaries of the Company, as
borrowers (the “Domestic Borrowers”), Neenah Services GmbH & Co. KG and certain
of its Subsidiaries, as borrowers (the “German Borrowers”), the other guarantors
party hereto (such guarantors, together with the Domestic Borrowers and the
German Borrowers, being collectively referred herein as the “Loan Parties”), the
Lenders party hereto and JPMorgan Chase Bank, N.A., in its capacity as
Administrative Agent (the “Agent”).
RECITALS:
WHEREAS, the Loan Parties are parties to that certain Third Amended and Restated
Credit Agreement, dated as of December 18, 2014 (as amended by that certain
First Amendment to Third Amended and Restated Credit Agreement, dated as of July
28, 2016, by that certain Second Amendment to Third Amended and Restated Credit
Agreement, dated as of December 13, 2016, by that certain Third Amendment to
Third Amended and Restated Credit Agreement, dated as of August 30, 2017 and as
further amended, restated, supplemented or modified from time to time, the
“Credit Agreement”), by and among the Loan Parties, the financial institutions
signatory thereto as lenders (individually, a “Lender” and collectively, the
“Lenders”), and the Agent. Capitalized terms used but not defined herein have
the meaning set forth in the Credit Agreement.
WHEREAS, the Loan Parties have requested that the Credit Agreement be amended as
hereinafter provided.
WHEREAS, subject to and upon the terms and conditions contained herein, the
Lenders party hereto have agreed to the Loan Parties’ requests as set forth
herein.
NOW THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:
SECTION 1.Amendments to the Credit Agreement. In reliance upon the
representations, warranties, covenants and conditions contained in this Fourth
Amendment, and subject to the terms, and satisfaction of the conditions
precedent set forth in Section 2 hereof, the Credit Agreement is hereby amended
as of the Fourth Amendment Effective Date in the manner provided in this Section
1.


1.2Amendments to Definitions.


(a)The definition of “Fixed Charge Coverage Ratio” is hereby amended and
restated in its entirety to read as follows:


1

--------------------------------------------------------------------------------







“Fixed Charge Coverage Ratio” means, with respect to any Person and without
duplication, the ratio of (a) EBITDA less (i) Capital Expenditures not funded by
Indebtedness permitted by Section 6.01(c), Section 6.01(m) or Section 6.01(p);
less (ii) loans, advances and Investments made to Persons that are not Loan
Parties (other than the Inter-Company Loan made pursuant to clause (k) of the
definition of Inter-Company Loans and the Investment made to consummate the
Specified Dutch Acquisition); less (iii) cash payments of federal, state,
foreign, provincial and local income or franchise taxes, plus (iv) Cash
Dividends, EAV Distributions and other distributions with respect to Equity
Interests held by a Loan Party to the extent received in cash by a Loan Party
from any Person that is not a Loan Party, to (b) the sum of (i) cash Interest
Expense, plus (ii) Scheduled Principal Payments, plus (iii) Cash Dividends paid
by the Company to its shareholders, plus (iv) Stock Repurchases, plus (v) the
Quarterly Domestic Equipment Component Amortization Amount per three calendar
month period in respect of scheduled reductions, if any, of the Domestic
Equipment Component as set forth in clause (a) of the definition of Domestic
Equipment Component, plus (vi) the Quarterly German Equipment Component
Amortization Amount per three calendar month period in respect of scheduled
reductions, if any, of the German Equipment Component as set forth in clause (a)
of the definition of German Equipment Component, plus (vii) the Quarterly
Domestic Real Estate Component Amortization Amount per three calendar month
period in respect of scheduled reductions, if any, of the Domestic Real Estate
Component as set forth in clause (a) of the definition of the Domestic Real
Estate Component, plus (viii) the Quarterly German Real Estate Component
Amortization Amount per three calendar month period in respect of scheduled
reductions, if any, of the German Real Estate Component as set forth in clause
(a) of the definition of the German Real Estate Component; provided that the
Capital Expenditures related to the filtration expansion project at the Appleton
Mill shall not be included in the foregoing clause (a)(i), except with respect
to the calculation of the Fixed Charge Coverage Ratio during any FCCR Test
Period pursuant to Section 6.12.
All components of the Fixed Charge Coverage Ratio shall be determined for the
applicable Person on a Consolidated basis, without duplication and for the four
(4) most recent consecutive fiscal quarters of the applicable Person ending on
or prior to the date of determination; provided, that (x) the results of
operation of the Company’s Subsidiaries that are not Loan Parties, including,
without limitation, the Excluded Subsidiaries, the Specified Dutch Entities and
their respective subsidiaries, shall be excluded in the calculation of Fixed
Charge Coverage Ratio and (y) the amount of any loan, advance or Investment
subtracted from EBITDA pursuant to clause (a)(ii) above that consists of a
revolving loan will be based on the outstanding balance of such revolving loan
as of the last day of the period for which the Fixed Charge Coverage Ratio is
being calculated.


2

--------------------------------------------------------------------------------





(b)The definition of “Loan Documents” is hereby amended by inserting the words
and punctuation, “the Fourth Amendment,” immediately after “the Third
Amendment,” contained in such definition.


1.2New Definitions. Section 1.01 of the Credit Agreement is amended to add
thereto in alphabetical order the following definitions which shall read in full
as follows:
“Domestic Secured Obligations” means the Secured Obligations other than the
Foreign Secured Obligations. For the avoidance of doubt, the Domestic Secured
Obligations exclude all Secured Obligations of the Foreign Subsidiaries.
“Fourth Amendment” means that certain Fourth Amendment to Third Amended and
Restated Credit Agreement dated as of December 14, 2017, by and among the
Borrowers, the other Loan Parties, the Administrative Agent and the Lenders
party thereto.
“Specified Dutch Acquisition” has the meaning set forth in the definition of
“Specified Dutch Entities”.
“Specified Dutch Entities” means W.A. Sanders Coldenhove Holding B.V. and its
Subsidiaries that were acquired by the Company and Neenah Global Holdings B.V.
on November 1, 2017 (such acquisition referred to herein as the “Specified Dutch
Acquisition”).
1.3Amendment to Section 5.10 of the Credit Agreement. Section 5.10 of the Credit
Agreement is amended by amending and restating the proviso at the end of clause
(f) thereof to read in full as follows:
provided, however, that (i) for the avoidance of doubt, any Excluded Subsidiary
as of the Effective Date shall not be required to become a Guarantor or grant
any Liens hereunder and (ii) the Administrative Agent shall not request that any
of the Specified Dutch Entities become German Guarantors unless and until any of
the Specified Dutch Entities have received the consent of their respective
managing directors for such Specified Dutch Entity to become a German Guarantor;
provided, further, that until such Subsidiary becomes a Guarantor or a Borrower
pursuant to the terms of this Agreement it shall not become a Loan Party. To the
extent reasonably feasible, all of the foregoing requirements shall be effected
by the execution and delivery of a Joinder Agreement.
1.4Amendments to Section 6.07 of the Credit Agreement. Section 6.07 of the
Credit Agreement is hereby amended by:
a.amending and restating clause (m) thereof in its entirety to read in full as
follows:
(m)    Acquisitions permitted pursuant to Section 6.04;
b.deleting the word “and” at the end of clause (p) thereof, amending and
restating clause (q) thereof with the following clause (q) and adding clause (r)
to read in full as follows:
(q)     loans, advances or Investments in the Specified Dutch Entities in an
aggregate amount not to exceed €10,000,000 at any time outstanding; and
(r)    other loans, advances or Investments not covered by clauses (a) through
(q) above, in any aggregate amount not to exceed $15,000,000 at any time
outstanding.


3

--------------------------------------------------------------------------------





SECTION 2.Conditions Precedent to Fourth Amendment. This Fourth Amendment will
be effective as of the Fourth Amendment Effective Date, on the condition that
the following conditions precedent will have been satisfied:
2.1Counterparts. The Agent shall have received counterparts of this Fourth
Amendment duly executed by each of the Loan Parties, the Agent, and the Required
Lenders (or, in the case of any party as to which an executed counterpart shall
not have been received, telegraphic, telex, or other written confirmation from
such party of execution of a counterpart hereof by such party).
2.2Amendment Fee. The Agent shall have received for the account of each Domestic
Tranche Lender who consents hereto by noon Dallas, Texas time on December 14,
2017, the amendment fee specified in that certain fee letter, dated December 4,
2017, between the Agent and the Company (the “Amendment Fee Letter”).
2.3Agent’s Fees and Expenses. The Borrower shall have paid or reimbursed the
Administrative Agent for (i) all fees (if any) required to be paid to the
Administrative Agent pursuant to the Amendment Fee Letter and (ii) to the extent
invoiced, its out-of-pocket expenses in connection with this Fourth Amendment
and any other out-of-pocket expenses of the Agent required to be paid or
reimbursed pursuant to the Credit Agreement, including the reasonable fees,
charges and disbursements of counsel for the Agent.
2.4Other Documents. The Agent shall have been provided with such documents,
instruments and agreements, and the Loan Parties shall have taken such actions,
in each case as the Agent may reasonably require in connection with this Fourth
Amendment and the transactions contemplated hereby.


SECTION 3.Representations and Warranties. The Loan Parties hereby represent and
warrant to the Lenders the following (provided that such representations and
warranties of the German Loan Parties shall be limited to the facts and
circumstances of the German Loan Parties and their Subsidiaries):
3.1the representations and warranties contained in the Credit Agreement, as
amended hereby, and the other Loan Documents are true and correct in all
material respects on and as of the date hereof as though made on and as of the
date hereof, except to the extent such representations and warranties expressly
relate to an earlier date, in which case such representations and warranties
were true and correct as of such earlier date, and except for any change of
facts expressly permitted under the provisions of the Credit Agreement and the
other Loan Documents;
3.2no Default or Event of Default has occurred and is continuing under the
Credit Agreement; and
3.3this Fourth Amendment has been duly executed and delivered by the Loan
Parties, and the Credit Agreement, as amended hereby, constitutes a legal, valid
and binding obligation of the Loan Parties, enforceable against the Loan Parties
in accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.


SECTION 4.No Waiver. Nothing contained in this Fourth Amendment shall be
construed as a waiver by the Lenders of any covenant or provision of the Credit
Agreement, the other Loan Documents, or of any other contract or instrument
between the Loan Parties and any of the Lenders, and the failure of the Lenders
at any time or times hereafter to require strict performance by the Loan Parties
of any provision thereof shall not waive, affect or diminish any right of the
Lenders to thereafter demand strict compliance therewith. The Agent and the
Lenders hereby reserve all rights granted under the Credit Agreement, the other
Loan Documents, this Fourth Amendment and any other contract or instrument
between the Loan Parties and the Lenders.


SECTION 5.Survival of Representations and Warranties. All representations and
warranties made in this Fourth Amendment, including any Loan Document furnished
in connection with this Fourth


4

--------------------------------------------------------------------------------





Amendment, shall survive the execution and delivery of this Fourth Amendment and
the other Loan Documents, and no investigation by the Agent or any closing shall
affect the representations and warranties or the right of the Agent to rely upon
them.


SECTION 6.Expenses. As provided in Section 9.03 of the Credit Agreement and
subject to the limitations expressly set forth therein, the Loan Parties hereby
agree to pay on demand all legal and other fees, costs and expenses incurred by
the Agent in connection with the negotiation, preparation, and execution of this
Fourth Amendment and all related documents.


SECTION 7.Severability. Any provision of this Fourth Amendment that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining portions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction.


SECTION 8.APPLICABLE LAW. THIS FOURTH AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.


SECTION 9.Successors and Assigns. This Fourth Amendment is binding upon and
shall inure to the benefit of the Credit Parties and the Loan Parties and their
respective successors and assigns, except the Loan Parties may not assign or
transfer any of their rights or obligations hereunder without the prior written
consent of the Agent, other than as expressly permitted under the terms of the
Credit Agreement.


SECTION 10.Counterparts. This Fourth Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original but all of
which when taken together shall constitute but one and the same instrument.
Delivery of an executed signature page of this Fourth Amendment by facsimile
transmission or PDF electronic transmission shall be effective as delivery of a
manually executed counterpart hereof.


SECTION 11.Effect of Consent. No consent or waiver, express or implied, by the
Agent to or for any breach of or deviation from any covenant, condition or duty
by the Loan Parties shall be deemed a consent or waiver to or of any other
breach of the same or any other covenant, condition or duty.


SECTION 12.Headings. The headings of this Fourth Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.


SECTION 13.Reaffirmation of Loan Documents. This Fourth Amendment shall be
deemed to be an amendment to the Credit Agreement, and the Credit Agreement, as
amended hereby, and the other Loan Documents are hereby ratified, approved and
confirmed in each and every respect. All references to the Credit Agreement
herein and in any other document, instrument, agreement or writing shall
hereafter be deemed to refer to the Credit Agreement as amended hereby.


SECTION 14.Loan Document. This Fourth Amendment constitutes a “Loan Document”
under and as defined in the Credit Agreement.


SECTION 15.Entire Agreement. THE CREDIT AGREEMENT, THIS FOURTH AMENDMENT, THE
OTHER LOAN DOCUMENTS, AND ALL OTHER INSTRUMENTS, DOCUMENTS AND AGREEMENTS
EXECUTED AND DELIVERED IN CONNECTION WITH THIS FOURTH AMENDMENT REPRESENT THE
FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE


5

--------------------------------------------------------------------------------





CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES. THERE ARE NO ORAL AGREEMENTS AMONG THE PARTIES.
[THE REMAINDER OF THIS PAGE HAS BEEN INTENTIONALLY LEFT BLANK]




6

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Fourth Amendment as of
the date set forth above.
LOAN PARTIES:


DOMESTIC BORROWERS:
NEENAH PAPER, INC.
NEENAH PAPER MICHIGAN, INC.
NEENAH FILTRATION, LLC
NEENAH TECHNICAL MATERIALS, INC.
NEENAH PAPER FVC, LLC
NEENAH PAPER FR, LLC
NEENAH FMK HOLDINGS, LLC
ASP FIBERMARK, LLC
NEENAH NORTHEAST, LLC
Neenah Filtration Appleton, LLC






By:        /s/ Steven S. Heinrichs        
Name: Steven S. Heinrichs
Title: Senior Vice President, General Counsel
and Secretary




NPCC HOLDING COMPANY, LLC


By: Neenah Paper, Inc., as its sole member




By:        /s/ Steven S. Heinrichs        
Name: Steven S. Heinrichs
Title: Senior Vice President, General Counsel
and Secretary


    










7

--------------------------------------------------------------------------------







GERMAN BORROWERS:
Neenah Services GmbH & Co. KG




By:        /s/ Armin Schwinn        
Name: Armin Schwinn
Title: Managing Director of Neenah Germany
GmbH (general partner)




Neenah Gessner GmbH




By:        /s/ Armin Schwinn        
Name: Armin Schwinn
Title: Managing Director




Neenah Gessner Grundstücksverwaltungsgesellschaft MBH & Co. KG


By:        /s/ Armin Schwinn        
Name: Armin Schwinn
Title: Managing Director of Neenah Germany
GmbH (general partner)


8

--------------------------------------------------------------------------------





GERMAN GUARANTORS:
Neenah Germany GmbH




By:        /s/ Armin Schwinn        
Name: Armin Schwinn
Title: Managing Director




NEENAH PAPER INTERNATIONAL HOLDING COMPANY, LLC


By: Neenah Paper, Inc., as its sole member




By:        /s/ Steven S. Heinrichs    
Name: Steven S. Heinrichs
Title: Senior Vice President, General Counsel
and Secretary






Neenah Paper International, LLC




By:        /s/ Steven S. Heinrichs        
Name: Steven S. Heinrichs
Title: Senior Vice President, General Counsel
and Secretary




Neenah Global Holdings B.V.


                        
By:        /s/ Steven S. Heinrichs        
Name: Steven S. Heinrichs
Title: Managing Director


Neenah Paper International Finance Company B.V.




By:        /s/ Steven S. Heinrichs        
Name:    Steven S. Heinrichs
Title:    Managing Director


By:        /s/ authorized signatory        
Name:    TMF Netherlands B.V.
Title:    Managing Director B
            


9

--------------------------------------------------------------------------------





JPMORGAN CHASE BANK, N.A., as Administrative Agent, Issuing Bank, Swingline
Lender and a Domestic Tranche Lender


By:
/s/ Jennifer Heard    

Name: Jennifer Heard
Title: Authorized Officer


J.P. MORGAN EUROPE LIMITED, as German Collateral Agent
By:
/s/ Kennedy A. Capin    

Name: Kennedy A. Capin
Title: Authorized Officer




JPMORGAN CHASE BANK, N.A. (LONDON BRANCH), as a German Tranche Lender
By:
/s/ Kennedy A. Capin    

Name: Kennedy A. Capin
Title: Authorized Officer








10

--------------------------------------------------------------------------------





BANK OF AMERICA, N.A., as a Domestic Tranche Lender
By:
/s/ Dennis S. Losin    

Name: Dennis S. Losin
Title: Senior Vice President


11

--------------------------------------------------------------------------------





BANK OF AMERICA, N.A., as a German Tranche Lender
By:
/s/ Dennis S. Losin    

Name: Dennis S. Losin
Title: Senior Vice President


12

--------------------------------------------------------------------------------





COMMERZBANK AG, NEW YORK BRANCH, as a Domestic Tranche Lender


By:
/s/ Marie Duflos    

Name: Marie Duflos
Title: Director


By:
/s/ Michael Ravelo    

Name: Michael Ravelo
Title: Managing Director
  


13

--------------------------------------------------------------------------------





BMO HARRIS BANK, N.A., as a Domestic Tranche Lender
By:
/s/ Jason Hoefler    

Name: Jason Hoefler
Title: Managing Director


14

--------------------------------------------------------------------------------





BMO HARRIS BANK, N.A., as a German Tranche Lender
By:
/s/ Jason Hoefler    

Name: Jason Hoefler
Title: Managing Director
GOLDMAN SACHS BANK USA, as a Domestic Tranche Lender
By:
/s/ Chris Lam    

Name: Chris Lam    
Title: Authorized Signatory




15

--------------------------------------------------------------------------------





GOLDMAN SACHS BANK USA, as a German Tranche Lender
By:
/s/ Chris Lam    

Name: Chris Lam    
Title: Authorized Signatory




16